Judgment unanimously affirmed without costs. Memorandum: Because respondent’s determination was made in accordance with statutory requirements, it is not subject to judicial review (see, Matter of Gaithor v Russi, 186 AD2d 1048). We reject petitioner’s argument that respondent considered only the seriousness of petitioner’s offense in reaching its determination, and we conclude that it considered only the relevant guidelines (cf., Matter of King v New York State Div. of Parole, 83 NY2d 788, 790-791). (Appeal from Judgment of Supreme Court, Jefferson County, Gilbert, J. — CPLR art 78.) Present— Denman, P. J., Lawton, Wesley, Doerr and Balio, JJ.